Case 17-04864   Doc 90-3   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                                NOTE Page 1 of 8




                EX:A
Case 17-04864   Doc 90-3   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                                NOTE Page 2 of 8
Case 17-04864   Doc 90-3   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                                NOTE Page 3 of 8
Case 17-04864   Doc 90-3   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                                NOTE Page 4 of 8
Case 17-04864   Doc 90-3   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                                NOTE Page 5 of 8
Case 17-04864   Doc 90-3   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                                NOTE Page 6 of 8
Case 17-04864   Doc 90-3   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                                NOTE Page 7 of 8
Case 17-04864   Doc 90-3   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                                NOTE Page 8 of 8
